Citation Nr: 1541876	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-45 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (claimed as flat feet).

2.  Entitlement to service connection for multilevel degenerative disc disease with facet joint degeneration (claimed as a lower back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing in December 2012 before the undersigned Veterans Law Judge. A transcript of the proceeding is associated with the electronic record.

In February 2013, the Board remanded the Veteran's claim for further development. The requested actions were taken, and the case has since been returned to the Board for adjudication.

The record reflects that after the May 2013 supplemental statement of the case (SSOC) was issued, additional VA treatment records were uploaded into the Virtual VA claims processing system. However, as this evidence is either not relevant to the claims on appeal or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran. Moreover, in May 2013, the Veteran's representative provided a waiver of initial AOJ review. 38 C.F.R. § 20.1304(c) (2015). 

The Virtual VA paperless claims processing system contains VA treatment records dated from January 2008 to July 2013 and the hearing transcript from the December 2012 Board videoconference hearing. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal. The Veterans Benefits Management System (VBMS) contains a June 2015 post-remand brief from the Veteran's representative and a supplemental claim for compensation dated in September 2014. VBMS also contains a statement from the Veteran dated in June 2013, in which he indicated that his Kaiser records no longer existed and that he did not want the VA to attempt to obtain them. Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal.

The issues of entitlement to service connection for bilateral plantar fasciitis, pseudofolliculitis barbae, and sciatica secondary to a low back disability, as well as the issues of reopening entitlement to service connection for bone spurs and a low back disability have been raised by the record in a September 2014 supplemental claim for compensation, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's bilateral pes planus was initially manifested in service or is otherwise etiologically related to service.

2.  The preponderance of the evidence is against finding that the Veteran's  multilevel degenerative disc disease with facet joint degeneration was initially manifested in service or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran's multilevel degenerative disc disease with facet joint degeneration was not incurred in or aggravated by service, nor was it caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claims in February 2013 for additional development. First, the case was remanded for the AOJ to send the Veteran notice regarding what information and evidence that is not of record but is necessary to substantiate his claim for service connection of degenerative disc disease on a secondary basis. The AOJ was also instructed to ask the Veteran for information regarding his treatment for pes planus after separation from service, but prior to 2008, at Kaiser. Additionally, the AOJ was ordered to obtain necessary releases if the Veteran provided sufficient information regarding any outstanding private treatment records. Second, the AOJ was instructed to return the claims file to the examiner who conducted the July 2012 VA examination, or another appropriate health care provider, for an addendum to its examination report on the Veteran's degenerative disc disease. Third, the AOJ was ordered to schedule the Veteran for a VA examination to ascertain the etiology of his bilateral pes planus. 

In February 2013, the AOJ provided Veterans Claims Assistance Act of 2000 (VCAA) notice, by letter, which notified the Veteran of the evidence needed to establish a claim for secondary service connection. Additionally, in a submission dated in June 2013, the Veteran indicated that his Kaiser records no longer existed and that he did not want the VA to attempt to obtain them. In April 2013, the Veteran was afforded VA examinations with opinions regarding the etiology of his degenerative disc disease, as well as his pes planus, that addressed the questions the Board posed in its February 2013 remand order. The AOJ then readjudicated the Veteran's claims in a May 2013 SSOC.

Thus, the Board's prior remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO provided pre-adjudication VCAA notice, by letter, in March 2008. This letter notified the Veteran of the evidence needed to substantiate his service connection claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by the VA, and the provisions for disability ratings and for the effective date of the claims. Following the Board's February 2013 remand order, the AOJ provided VCAA notice by a letter dated in February 2013. This letter notified the Veteran of the evidence needed to substantiate a claim for secondary service connection. Although the Veteran did not specifically receive written VCAA notice regarding evidence needed to substantiate a claim for service connection based on aggravation of a preexisting disability, the Veteran denied a preexisting lower back disability during his April 2013 VA examination, and it is therefore reasonable to conclude that the Veteran is not seeking to establish service connection based on aggravation of a preexisting disability. As such, assuming, without deciding, that any error resulting from failure to provide written notice regarding aggravation of a preexisting disability was committed, such error was not prejudicial to the Veteran. The VA has therefore fulfilled its duty to notify the Veteran.

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c). Service treatment records, post-service treatment records, and lay statements have been associated with the record. Although the Veteran indicated at his videoconference hearing that he received treatment at Kaiser for his pes planus at some point between separation from service in 1970, but prior to 2008, in a submission dated in June 2013, the Veteran indicated that his Kaiser records no longer existed and that he did not want the VA to attempt to obtain them. Thus, VA does not have a further duty to make reasonable efforts to secure records from Kaiser, as any such request would be futile. See 38 C.F.R. § 3.159(c)(1). 

Additionally, following the Veteran's statement during the hearing that he receives Social Security benefits, the RO made an attempt to secure any relevant records held by the Social Security Administration. In June 2013, the Social Security Administration National Records Center informed the RO that there were no medical records for the Veteran, as he did not file for disability benefits, or he filed for disability benefits, but no medical records were obtained. Accordingly, no further efforts are required to obtain relevant records from the Social Security Administration. See 38 C.F.R. § 3.159(c)(2). 

Finally, although the Veteran, at his Board videoconference hearing, suggested that there may be records from an "outside doctor" pertaining to his degenerative disc disease, the Veteran has neither adequately identified nor authorized the VA to obtain such records. See 38 U.S.C.A. § 5103A(b)(1). Additionally, as noted above, following the issuance of the May 2013 SSOC, the Veteran's representative submitted a waiver of the thirty day waiting period, indicating that it did not have any additional evidence regarding the Veteran's appeal.

In July 2012, a VA examination was conducted for the Veteran's claimed lower back condition. As discussed above, in its February 2013 remand order, the Board requested a new VA examination and opinion concerning both the Veteran's degenerative disc disease and his pes planus. The Veteran was provided with such examinations in April 2013. The new VA examinations included opinions that discussed the etiology of the Veteran's degenerative disc disease and his pes planus. The opinions provided were thorough and fully adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

As part of the VA's duty to assist, the Veteran was afforded a Board videoconference hearing pursuant to his request. To comply with 38 C.F.R. § 3.103(c)(2),  the Veterans Law Judge of the Board or the local Decision Review Officer (DRO) at the RO chairing a hearing must fulfill two duties. See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010). These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position. Id. During the instant Board videoconference hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted. To the extent that this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required. Moreover, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to his claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for the VA to comply with its duty to assist.

Legal Criteria for Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

In general, a veteran is considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The burden falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (2004). Evidence of a veteran being asymptomatic upon entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation; instead, the evidence must establish that the preexisting condition worsened. See Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).
Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition"). Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that lay statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Service Connection for Bilateral Pes Planus

	Factual Background

The Veteran is seeking service connection for bilateral pes planus. He essentially contends that his pes planus incurred during service because of the boots he was required to wear. At the Board videoconference hearing, the Veteran testified that he first complained about foot pain while he was in basic training and was given foam inserts and aspirin. Additionally, the Veteran maintained that a VA physician told him that the boots he wore during active service caused his pes planus; the Veteran also noted that the physician who gave this opinion is no longer at the VA.

In his February 1968 report of medical history on entrance into service, the Veteran claimed that he did not have, nor did he ever have, "foot trouble." The Veteran's February 1968 entrance examination report notes that his feet were "normal." Both the Veteran's January 1970 medical history report and his separation examination report contain the same representations and information about the Veteran's feet. In addition, the Veteran's service treatment records do not indicate that he sought treatment for his feet at any time during his active duty.

In June 2008, the Veteran complained of foot pain and flat feet since service, and he requested a VA podiatry consultation. Notes from a June 2008 bilateral foot exam indicate a clinical history of "flat feet possible spurs" for both of the Veteran's feet. At a July 2008 VA podiatry treatment, the Veteran complained of a "dull/achy irritation" located in the arch of both feet and stated that "the pain has been present for years." The Veteran provided that he had utilized shoe inserts to provide some relief. The Veteran was diagnosed with bilateral pes planus, the VA dispensed orthotics, and the Veteran was instructed to return for casting of custom-molded orthotics. During an August 2008 VA podiatry treatment, the Veteran provided that he had experienced a gradual decrease in pain and discomfort in his feet since using the orthotics; he was diagnosed with overuse syndrome secondary to pes planus. 

When asked at his Board videoconference hearing why he waited until 2008 to receive medical treatment for his pes planus, the Veteran stated that the condition is "something [he] learned to kind of live with through the years and it slowly over the years . . . got worse, . . . ." The Veteran also provided that he complained about his pes planus at Kaiser prior to 2008, but he had not submitted any evidence pertaining to such treatment.

In April 2013, pursuant to the Board's February 2013 remand, the Veteran received a VA examination for his pes planus claim. The Veteran reported that he has "always" had foot pain. When asked to clarify what he meant by "always," the Veteran maintained that he started to have foot pain "in basic training" and was given "shoe pads." The Veteran reported that he received treatment for his pes planus at Kaiser "approximately 10 years ago," and he noted that while he tried to obtain the records from Kaiser, "they had been expunged." 

The VA examiner opined that the Veteran's pes planus is mild to moderate and that it is less likely than not that the Veteran incurred pes planus while in service. The VA examiner stressed that on the Veteran's entrance and exit examinations, neither the Veteran nor the physicians conducting the examinations made pes planus notations. Additionally, the examiner stressed that "the Veteran worked in physically demanding jobs for 40 years, often working on his feet." The examiner also opined that both the Veteran's "feet conditions and back conditions are related to his age and 40 years of working in physically demanding vocations since his military service." 

However, during the Board videoconference hearing, the Veteran testified that after his release from the military, he did not spend a lot of time on his feet while working. The Veteran contended that he did not have strenuous post-service jobs, that the majority of his post-service time has been spent sitting or driving, and that because of his feet, he tried to find jobs that involved sitting.

	Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000). The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran. Id.

Considering the evidence of record, in light of the above-noted legal authority, as well as the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for bilateral pes planus. 

As an initial matter, the Veteran is competent to report observable foot symptoms and history, such as symptoms that began in service and treatment he has received over the years. See Falzone, 8 Vet. App. at 403 (noting pes planus is "the type of condition that lends itself to observation by a lay witness"). The Veteran is also competent to diagnose pes planus because it is readily observable by a lay person. See id. at 405. 

With respect to the Veteran's pes planus claim, the Board finds that the first Shedden element of service connection-the existence of a present disability-is satisfied. In addition to being diagnosed with pes planus by a VA physician, the Veteran gave credible statements about his current pes planus condition, such as the "dull/achy irritation" located in the arch of both feet. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. 

The Board finds that the weight of the evidence is against a finding that the Veteran's current pes planus disability is etiologically related to his military service on a direct basis. 

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions. Although the Board acknowledges that the Veteran is competent to diagnose pes planus and to report a history of observable foot symptoms, the Veteran is not competent to provide an opinion as to whether his current pes planus is related to service. Given the lack of documented complaints during service, the absence of complaints or treatment for many years after service, and the negative nexus opinion attributing the Veteran's pes planus to age and forty years of physical labor post-service, the nexus element is beyond the scope of lay observation. Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"). Instead, given the Veteran's medical, service, and vocational history, the question of nexus requires specialized training to interpret the evidence of record and to make a determination regarding causation. Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).

Here, there is no competent evidence suggesting a medical nexus between the Veteran's current pes planus disability and his active duty service. Although the Veteran has consistently maintained that his pes planus disability began during service, this assertion is inconsistent with other, more probative evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). Significantly, at both his entry and separation examinations, the Veteran specifically denied any "foot trouble" in his report of medical history, and his feet were found to be normal on clinical evaluation. Additionally, despite the Veteran's claim that he sought treatment during basic training and received foam inserts and military aspirin packs, the Veteran's service treatment records do not indicate any such treatment. 

The Veteran first sought treatment at the VA for his pes planus in 2008; however, based on his representations during the Board teleconference hearing and his April 2013 VA examination, he received treatment for pes planus at Kaiser around 2003, though the records for any such treatment are unavailable. Accordingly, even assuming that the Veteran received treatment at Kaiser for pes planus in or around 2003, he first complained of pes planus over thirty years after active duty service. 

While the Veteran's reports of pain and other foot symptoms since service cannot be rejected based solely on the lack of corroborating medical evidence, a lack of medical documentation may be considered along with other evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). As noted above, the Veteran specifically denied any foot problems at his January 1970 service separation examination, and his feet were evaluated as "normal" by a physician. Additionally, the Board finds that the April 2013 VA examination report offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's pes planus. 

In addition to examining the Veteran, the April 2013 VA examiner reviewed the Veteran's entire claims file and medical history. The examiner opined that it was less likely than not that the Veteran's pes planus was caused by, or otherwise related to, his service. In formulating her opinion, the examiner explained that the Veteran did not note any feet complaints on his entrance or separation exams and that the conducting physicians did not make any notation of pes planus. Significantly, the examiner also stated that in her opinion, the Veteran's pes planus is related to his age and forty years of working in physically demanding occupations since active military service. Although there is some discrepancy about the amount of time the Veteran has worked on his feet since service-the Veteran has indicated that in his opinion, he did not spend a lot of time on his feet in post-service jobs-it is clear from the April 2013 VA examination report that the physician considered the length of the Veteran's post-service occupational history, as well as the specific trades, and the extent of the current disability, when rendering her opinion. Moreover, the examiner also attributed the Veteran's pes planus to his age.

The Board finds that the examiner's opinion adequately explains why the Veteran's current pes planus disability is most likely due to his age and his forty-year post-service occupational history rather than an in-service injury or event.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran's regarding the onset and etiology of his pes planus. As discussed, the etiology of the Veteran's pes planus is a complex medical matter beyond the knowledge of a layperson. See Jandreau, 492 F.3d at 1377. Therefore, a determination of whether the Veteran's pes planus disability was caused by service requires specialized training, and it is therefore not susceptible of lay opinion. Additionally, the April 2013 VA opinion is highly probative, as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's pes planus, as well as the examiner's consideration of all relevant lay and medical evidence of record. Thus, while the Board has considered the Veteran's lay assertions regarding his in-service and post-service treatment, including his report that a VA physician told him that his pes planus was caused by the boots he wore during active duty, the Board ultimately places far more probative weight on the VA medical opinion of record. Given that the most probative opinion is against a finding of a relationship between a bilateral pes planus disability and service, the Board finds that service connection is not warranted.

In sum, the weight of the evidence establishes that the Veteran's bilateral pes planus disability is unrelated to service. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim of a service connection for a pes planus disability, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b). Therefore, the Veteran's pes planus claim must be denied.

Service Connection for Multilevel Degenerative Disc Disease with Facet Joint Degeneration (Claimed as a Lower Back Disability)

	Factual Background

The Veteran is seeking service connection for a lower back disability, diagnosed as multilevel degenerative disc disease with facet joint degeneration. He essentially contends that he began to experience discomfort in his lower back while in service, and the discomfort has progressed since then. During the Board videoconference hearing, the Veteran's representative indicated that he was claiming direct service connection, service connection based on aggravation of a preexisting disability, and secondary service connection.

In his February 1968 medical history report on entrance into service, the Veteran indicated that he did not have, nor did he ever have, "recurrent back pain." The Veteran's entrance examination report noted that the Veteran's spine/other musculoskeletal system was "normal." 

However, in his January 1970 medical history report on separation from service, the Veteran indicated that he never had "back trouble of any kind," but he also provided that he had "worn a brace or back support." Upon further inquiry, the physician noted that the Veteran wore a back support in high school, but the Veteran had "no problem now." His January 1970 separation examination report stated that the Veteran's spine/other musculoskeletal system was "normal."

The Veteran's service treatment records indicate that in April 1968, he received treatment for his back. Specifically, the Veteran sought treatment because "he injured [the] low portion of [his] back while trying to [illegible]." Although the reason for the Veteran's injury is unclear based on the service treatment records, during the Board teleconference hearing, the Veteran affirmed that he sought treatment in April 1968 after injuring his back while bench-pressing at the gym. The physician's impression was that the Veteran suffered a muscle strain. At the Board teleconference hearing, the Veteran indicated that the physician instructed him to "lay off the weights and rest" for a few days. The Veteran does not recall going to the sick hall again for his back while he was in service, and his service treatment records do not show that he received any further treatment for his back.

The Veteran's July 2012 VA examination report provided a diagnosis of multilevel degenerative disc disease with facet joint degeneration based on X-ray imaging of the Veteran's lumbar spine. The report noted that the Veteran "complain[ed] of low back pain for the last 4-5 years" and that there was "no specific injury" or history of any surgical procedures. The examination report indicated that the Veteran's range of motion measurements did not conform to the normal ranges and explained that the Veteran "is limited by body habitus and general deconditioning." The radiology results provided that the "facet and disc space degeneration is most severe at L5-S1, with probable foraminal stenosis." The examiner ultimately opined that the Veteran's back condition was less likely than not incurred in or caused by service, as his degenerative disc disease was "indicative of general deconditioning" rather than an injury.

At the Board videoconference hearing, the Veteran indicated that in or around September 2012, an "outside doctor" told him that his back condition could be related to his pes planus.

During his April 2013 VA examination, the Veteran reported that he had "always" had back pain. When asked to clarify what he meant by "always," the Veteran indicated that he suffered from back pain "since the military," but the pain had worsened during the "last couple [of] years." According to the Veteran, his back pain "is something that goes away and flares back [up]." The Veteran indicated that while he was told that his service treatment records state that he wore a back brace in high school, any such notation is wrong; he reported that he never wore a brace in high school, and he denied any back condition preceding his active duty service. 

The VA examiner opined that the record does not clearly and unmistakably show that the Veteran had a low back condition that existed prior to his active duty service. The VA examiner noted that the Veteran had one episode of back muscle strain during service and acknowledged that the Veteran's service treatment records included a notation regarding the Veteran wearing a back brace during high school. The examiner nevertheless maintained that it was reasonable to conclude that the Veteran did not have a pre-existing back condition because the Veteran denied ever wearing a back brace during high school, and there is no other mention of a back brace in the Veteran's record, including the Veteran's entrance exam.

The VA examiner also opined that the Veteran's back condition "is not etiologically related to his military service." The VA examiner stated that despite the note regarding the back brace, the Veteran denied back conditions on his admission and discharge paperwork. The VA examiner stressed that "[a]lthough [the Veteran] did have one visit in service for back muscle spasm, he did not have an ongoing pattern during his service. Additionally, after discharge, he went on to work for 40 years in physically challenging jobs (landscaping, welding, truck driving). During that time, he did not have ongoing medical care, physical therapy, chiropractic care, injections or surgeries. His multi-level degenerative disc disease is consistent with his age and 40 years of physical labor after military service." 

The examiner also opined that the Veteran's feet conditions have neither caused nor increased the severity of his back condition. The examiner concluded that instead, both the Veteran's feet and back conditions "are related to his age and 40 years of working in physically demanding vocations since his military service."

	Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake, 14 Vet. App. at 128-29. The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran. Id.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a lower back disability, diagnosed as multilevel degenerative disc disease with facet joint degeneration.

The Veteran has been diagnosed with multilevel degenerative disc disease with facet joint degeneration. Accordingly, as there is a current lower back disability, the first Shedden element of service connection is satisfied. Nevertheless, as noted earlier, a veteran seeking disability benefits must establish not only the existence of a disability, but also a causal connection between his military service and the disability, otherwise known as the nexus requirement.

As an initial matter, the Board notes that during the Board videoconference hearing, the Veteran asserted that a pre-existing back lower back disability was aggravated by an in-service injury. However, when the Veteran underwent an entry examination in 1968, he self-reported that he did not have, nor did he ever have, "recurrent back pain." Additionally, the physician conducting the Veteran's entrance examination noted that the Veteran's spine/other musculoskeletal system was "normal." Thus, there were no "defects, infirmities, or disorders" noted at the time of his entry into active duty. In addition, the Veteran's testimony indicated that the first occurrence of lower back troubles was in April 1968, when he received in-service treatment. Although the Veteran noted in his January 1970 medical history report that he wore a back support in high school, the examining physician stated that the Veteran had "no problem now" and that his spine/other musculoskeletal system was "normal." Additionally, during his April 2013 VA examination, the Veteran denied ever having worn a back support in high school and claimed that he "[didn't] know how that even got in [the report]." The Veteran also denied having a back condition before serving in the military. As such, the examiner noted that it was reasonable to conclude that the Veteran did not have a pre-existing back condition and did not wear a back brace, and she opined that the record did not clearly and unmistakably show that the Veteran had a low back condition that existed prior to service. Consequently, the Veteran must be presumed to have been in sound condition when he was examined and accepted for service. The Board notes that although that presumption is rebuttable, the VA can only do so upon clear and unmistakable evidence that a disability existed prior to service and that such disability was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The VA simply cannot meet that burden here in light of contemporaneous records showing no disability at entry, as well as the Veteran's own denial of a pre-service back condition. As the Veteran is presumed sound at service entry, the Board must consider whether his diagnosed degenerative disc disease is the result of an in-service injury or event.

Here, the Board finds that the weight of the evidence is against a finding that the Veteran's current degenerative disc disease disability is etiologically related to the Veteran's military service on a direct basis.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions. The Board acknowledges that a lay witness is competent to report what he sees or experiences through one of the senses. See Layno, 6 Vet. App. at 469-70. The Board also finds that these statements are credible to the extent that they show that the Veteran injured his back in service in April 1968; additionally, the Veteran is competent to report symptoms such as lower back pain. However, a medical diagnosis of degenerative disc disease requires that a person be qualified through education, training, or experience. For this reason, the Veteran's degenerative disc disease is not a simple medical condition, and the Veteran is not competent to render a diagnosis or to associate his symptoms with a particular underlying disability. See id. Furthermore, the determination as to the etiology of the Veteran's degenerative disc disease requires specialized training for a determination as to causation, and it is therefore not susceptible of lay opinion. See 38 C.F.R. § 3.159(a)(1)-(2).

As such, there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's current degenerative disc disease and his active duty service. In fact, the medical opinions addressing the etiology of the Veteran's back condition weigh against his claim.

The Board finds that the April 2013 VA examination and opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's degenerative disc disease. This examiner reviewed the Veteran's entire claims file and medical history, and she examined the Veteran. The examiner opined that the Veteran's degenerative disc disease was not etiologically related to his active duty service and was instead "consistent with his age and 40 years of physical labor after his military service." The examiner acknowledged that the Veteran did have one instance of in-service treatment for a back muscle spasm, but she stressed that "he did not have an ongoing pattern during his service." Additionally, the examiner noted that while working for forty years in physically challenging jobs, the Veteran did not have ongoing medical care, physical therapy, chiropractic care, injections, or surgeries. 

The Board finds that this examiner's opinion adequately explains why the Veteran's current low back disability is most likely due to his age and post-service vocational experience rather than an in-service event or injury. Further, the April 2013 examiner's opinion is consistent with that of the July 2012 VA examiner. As noted above, the July 2012 VA examination report provides that the Veteran's degenerative disc disease "is not indicative or an injury" but instead is "indicative of general deconditioning."

The Board therefore finds that the VA physicians' expert opinions greatly outweigh any opinion of the Veteran's regarding the onset and etiology of the his degenerative disc disease. As noted above, the etiology of the Veteran's back condition is a complex medical matter that is beyond the knowledge of a lay person. See Jandreau, 492 F.3d at 1376-77. Therefore, determining whether the Veteran's degenerative disc disease was caused by service requires medical expertise, and it is consequently not susceptible of lay opinion. Given that the April 2013 VA opinion reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as her consideration of all relevant lay and medical evidence of record, the VA examiner's opinion is highly probative. 

The Board also notes that there are inconsistencies in the record with respect to the Veteran's representations regarding the onset of his symptoms-although he has generally claimed that he began experiencing back pain while in service, at the July 2012 VA examination, the Veteran complained of "low back pain for the last 4-5 years." Thus, while the Board has considered the Veteran's lay assertions regarding his in-service treatment and his reports as to symptomology since that time, the Board ultimately places far more probative weight on the VA medical opinions. Given that both medical opinions are against a finding of a relationship between the Veteran's back condition and service, the Board finds that direct service connection cannot be granted. See 38 C.F.R. § 3.303.

The Veteran alternatively claims that his degenerative disc disease is secondary to his pes planus, as he was allegedly told by a physician that his back condition may be related to pes planus. The Veteran is competent to report what a physician may have told him, and there is no reason to find the Veteran incredible in this regard. Nevertheless, although the Veteran's medical records establish that he has received a diagnosis and treatment for pes planus, service connection for pes planus has not been granted. Additionally, in her April 2013 examination report, the VA physician opined that the Veteran's pes planus has not caused his back condition and that instead, both the Veteran's feet and back conditions are related to his age and vocational experience. As the Veteran is not in receipt of service connection for pes planus, service connection for a degenerative disc disease disability may not be granted as secondary to pes planus because pes planus is not a service-connected disability. Where, as here, the claimed primary disability is not service-connected, secondary service connection cannot be granted. See 38 C.F.R. § 3.310. 

As such, the weight of the evidence shows that the Veteran's degenerative disc disease is unrelated to service. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim of service connection for degenerative disc disease, that doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral pes planus (claimed as flat feet) is denied.

Entitlement to service connection for multilevel degenerative disc disease with facet joint degeneration (claimed as a lower back disability), to include as secondary to pes planus, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


